DETAILED ACTION

Examiner Note
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-9, drawn to a separator for electrochemical device, classified in H01M 50/40. 
Group II, claims 10-20, drawn to a method for making a separator, classified in H01M 50/403. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons. The common technical feature in all groups is as follows: A separator comprising: a porous base membrane; and a coating layer being formed on at least one side of the porous base membrane, wherein the coating layer comprises polybenzimidazoles having a weight average molecular weight ranging from 5x103 to 1x106.

This element cannot be considered as a special technical feature under PCT Rule 13.2 because this feature is already known in WENSLEY (US 20120177976 A1) in view of LIANG (CN 102146162 A, English Machine Translation). 
WENSLEY teaches a separator (see the high melt temperature microporous lithium-ion rechargeable battery separator) comprising: a porous base membrane (see the microporous base membrane); and a coating layer (see the electrospun nanofiber coating of polybenzimidazole (PBI)) being formed on at least one side of the porous base membrane ([0017] This particular possibly preferred separator or membrane preferably has an electrospun nanofiber coating of polybenzimidazole (PBI) applied to at least one side thereof and preferably coated on two sides of a microporous base membrane), wherein the coating layer comprises polybenzimidazoles (see the polybenzimidazoles material in the electrospun nanofiber coating).  Regarding the claimed “having a weight average molecular weight ranging from 5x103 to 1x106“, WENSLEY discloses does not explicitly disclose the claimed feature. However, LIANG discloses the polybenzimidazole binding agent is used for fuel cell membrane electrode (see P5), wherein the polybenzimidazole binder with the molecular weight of 5,000 to 16,000 is prepared (see Abstract).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the polybenzimidazole material with the molecular weight of 5,000 to 16,000 for the polybenzimidazole (PBI) in WENSLEY as taught by LIANG, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).  Given the teachings above, it would have been obvious to have selected molecular weight within the disclosed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.).  Regarding the claimed “weight average”, it would have been obvious to choose weight average molecular weight (Mw) from a finite number of identified, predictable solutions for 

Accordingly, the special technical feature linking the Groups of inventions does not provide a contribution over the prior art, and no single general inventive concept exists.  Therefore, restriction is appropriate.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726